Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 3/5/2021 have been fully considered but they are not persuasive .

Applicant initiated interview was held April 13, 2021 with MR. MICHAEL RODRIGUEZ, Reg. No. 60,236. The merits of the rejection were discussed. No agreement was reached. 
This rejection and the previous rejection references Aoyama et al. (US 2012/0033595 A1) in view of Siominia et al. (US 2014/0056165 A1). The typographical mistake has been corrected herein.
As discussed in the interview, applicant contends secondary reference, Siominia et al. (US 2014/0056165 A1), does not disclose “wherein the time requirement  of the cell identification of the first carrier related to a first frequency range is different from a time requirement of a cell identification of a second carrier related to a second frequency range”.
In paragraph [0021] of Siominia, it is taught that time requirements for “cell identification” “differ[s]” for different frequencies, intra-frequency, inter-frequency and inter-Radio access technologies. Here, it is notoriously well known that different radio access technologies operate of different carrier 
This satisfies the claim limitation wherein first and second carrier and first and second frequency ranges.
Furthermore, [0088], specifically states “timing may be derived from one or more of characteristics describing network, space, frequency or time.”  Later, “Frequency may be carrier frequency or band related information. And time may refer to some time characteristic such as frame number, absolute time, relative time, etc”.
Applicant argues that “Siominia does not disclose any concept that carriers having different frequency ranges will have different time requirements”.
Based on [0088], provided above, Examiner respectfully disagrees. Additionally, paragraph [0021], specifically states the requirements for cell identification typically differ for because of measurement period lengths, number of cells and number of frequencies. 
Here, it is well established that different radio access technologies and/or frequencies have different measurement time periods. This is affirmed further in [0021].  
Paragraph [0088], further points out network characteristics effect on timing related to characteristic of .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims (1-14) are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable claims (1-12) US Patent 10,674,444 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the US Patent 10,674,444 B2 with obvious wording variations. Take an example of comparing claims (1-14)  of pending application and claims (1-12)  of US Patent 10,674,444 B2:
Pending Application (15/929,972)
US Patent 10,674,444 B2 
Analysis
1.    A method for performing communication by a base station, in a 
transmitting at least one synchronization signal on a first carrier related to a cell; and
receiving from an electronic device, a report about a result of measurement on the cell which is identified by the electronic device based on the at least one synchronization signal and a time requirement of a cell identification of the first carrier,
wherein the time requirement of the cell identification of the first carrier related to a first frequency range is different from a time requirement of a cell identification of a second carrier related to a second frequency range.



Instant claims are broader in comparison to patented claim 1 wherein the time requirement of the cell identification of a carrier indicates a time length within which the electronic device performs identification of any cell on the carrier.

a transceiver; and
at least one processor coupled to the transceiver, wherein the at least one processor is configured to:
transmit at least one synchronization signal on a first carrier related to a cell; and receive from an electronic device, a report about a result of measurement on the cell which is identified by the electronic device based on the at least one synchronization signal and a time requirement of a cell identification of the first carrier,
wherein the time requirement of the cell identification of the first carrier related to a first frequency range is different from a time requirement of a cell identification of a second carrier related to a second frequency range.

    7. An electronic device for measuring an inter-frequency neighboring cell, the electronic device comprising: a transceiver; and a controller coupled to the transceiver, wherein the controller is configured to: identify a time requirement of a cell identification of a first carrier, wherein the time requirement of the cell identification of a carrier indicates a time length within which the electronic device performs identification of any cell on the carrier; identify a time requirement of a cell measurement of the first carrier; identify a cell on the first carrier based on the time requirement of the cell identification of the first carrier; perform measurement on the identified cell based on the time requirement of the cell measurement of the first carrier; and report a result of the measurement on the identified cell, wherein the time requirement of the cell measurement of the first carrier related to a first frequency range is different from the time requirement of the cell measurement of a second carrier related to 


Instant claims are broader in comparison to patented claim 1 wherein the time requirement of the cell identification of a carrier indicates a time length within which the electronic device performs identification of any cell on the carrier.
2.    The method of claim 1, wherein the result of the measurement on the cell is obtained by the electronic device performing measurement on the cell based on a time requirement of a cell measurement of the first carrier, and
wherein the time requirement of the cell measurement of the first carrier related to the first frequency range is different from a time requirement of a cell measurement of the second carrier related to the second frequency range.

2. The method of claim 1, wherein a time length of the time requirement of the cell identification of the first carrier is configured by a base station via a signaling.
Note similarities wherein the time requirement of the cell identification of the first carrier related to a first frequency range is different from a time requirement of a cell identification of a second carrier related to a second frequency range

Instant claims are broader in comparison to patented claim 1 wherein the time requirement of the cell identification of a carrier indicates a time length within which the electronic device performs identification of any cell on the carrier.
3.    The method of claim 2, further comprising transmitting to the electronic device, information related to the time 



Instant claims are broader in comparison to patented claim 1 wherein the time requirement of the cell identification of a carrier indicates a time length within which the electronic device performs identification of any cell on the carrier.

4. The method of claim 1, wherein the result of the measurement on the identified cell includes at least one of Reference Signal Receiving Power (RSRP) and Reference Signal Receiving Quality (RSRQ) of the identified cell.

5.    The method of claim 1, further comprising transmitting, to the electronic device, information related to the time requirement of the cell identification of the first carrier.
5. The method of claim 1, wherein a time length of the time requirement of the cell measurement of the first carrier is configured by a base station via a signaling.

6.    The method of claim 1, wherein the result of the measurement on the cell includes at least one of Reference Signal 


7.    The method of claim 1, wherein a time length of the time requirement of the cell identification of the first carrier is based on a period of Discontinuous Reception (DRX), if the DRX is configured.
8. The electronic device of claim 7, wherein a time length of the time requirement of the cell identification of the first carrier is configured by a base station via a signaling. 

9.    The base station of claim 8, wherein the result of the measurement on the cell is obtained by the electronic device performing measurement on the cell based on a time requirement of a cell measurement of the first carrier, and
wherein the time requirement of the cell measurement of the first carrier related to the first frequency range is different from a time requirement of a cell measurement of the second carrier related to the second frequency range.

    9. The electronic device of claim 7, wherein a time length of the time requirement of the cell identification of the first carrier is based on a period of Discontinuous Reception (DRX), if the DRX is configured.

10.    The base station of claim 9, wherein the at least one processor is further configured to transmit to the electronic device, information related to the time requirement of the cell measurement of the first carrier.
    10. The electronic device of claim 7, wherein the result of the measurement on the identified cell includes at least one of Reference Signal Receiving Power (RSRP) and Reference Signal Receiving Quality (RSRQ) of the identified cell. 

11.    The base station of claim 8, wherein a 


12.    The base station of claim 8, wherein the transceiver is further configured to transmit, to the electronic device, information related to the time requirement of the cell identification of the first carrier.
    12. The electronic device of claim 7, wherein a time length of the time requirement of the cell measurement of the first carrier is based on a period of Discontinuous Reception (DRX), if the DRX is configured. 

13.    The base station of claim 8, wherein the result of the measurement on the cell includes at least one of Reference Signal Receiving Power (RSRP) and Reference Signal Receiving Quality (RSRQ) of the cell.


14.    The base station of claim 8, wherein a time length of the time requirement of the cell identification of the first carrier is based on a period of Discontinuous Reception (DRX), if the DRX is configured.
   



The claims of the application (14/879,034) encompass the same subject matter except the instant claims are broader and fully encompassed by US Patent 10,674,444 B2. Specifically, application 14/879,034 discloses a  “wherein the time requirement of the cell identification of the first carrier related to a first frequency range is different from a time requirement of a cell identification of a second carrier related to a second frequency range” whereas US Patent 10,674,444 B2 claims also include “wherein the time  “wherein the time requirement of the cell identification of the first carrier related to a first frequency range is different from a time requirement of a cell identification of a second carrier related to a second frequency range” because it would be an obvious variant or choice to describe prevailing features with further details. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 2012/0033595 A1) in view of Siominia et al. (US 2014/0056165 A1).

Regarding claim 1 & 8, Aoyama discloses a method for performing communication by a base station and a base station, in a wireless communication system, comprising:

receiving from an electronic device, a report about a result of measurement on the cell which is identified by the electronic device based on the at least one synchronization signal and a time requirement of a cell identification of the first carrier (see [0107], “measurement and UE-oriented GP information generating section 601 generates each configuration information and includes the information in a measurement report. While measurement and UE-oriented GP information generating section 601 decides UE-oriented GP period parameter including the time required for CQI reporting from UE 600”),
Aoyama does not specifically disclose however Siomina et al. discloses wherein the time requirement of the cell identification of the first carrier related to a first frequency range is different from a time requirement of a cell identification of a second carrier related to a second frequency range ( see [0098] regarding performing cell measurements for more than carrier frequency, thus a first and a second and [0021] “perform cell 
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Axmon with that of Siomina. Doing so would conform to well-known standards in the art of invention.
Regarding claims 2 & 9, Aoyama in view of Siomina discloses the method of claim 1 and base station of claim 8, wherein the result of the measurement on the cell is obtained by the electronic device performing measurement on the cell based on a time requirement of a cell measurement of the first carrier (see [0098] regarding performing cell measurements for more than carrier frequency, thus a first and a second and [0021] “perform cell identification and report a corresponding event to the network. The required period T includes both the time necessary for detecting a cell and the time T1 for performing a measurement. The current standard specifies both T and T1 time periods.”, therefore the different times for identifying cells with different 
wherein the time requirement of the cell measurement of the first carrier related to the first frequency range is different from a time requirement of a cell measurement of the second carrier related to the second frequency range (see [0098] regarding performing cell measurements for more than carrier frequency, thus a first and a second and [0021] “perform cell identification and report a corresponding event to the network. The required period T includes both the time necessary for detecting a cell and the time T1 for performing a measurement. The current standard specifies both T and T1 time periods.”, therefore the different times for identifying cells with different frequencies.).
Regarding claims 3 & 10,  Aoyama in view of Siomina discloses the method of claim 2, further comprising transmitting to the electronic device, information related to the time requirement of the cell measurement of the first carrier (see [0066], “and to transmit the measurement configuration message to the wireless device”).
Regarding claim 5, Aoyama in view of Siomina discloses the method of claim 2, wherein a time length of the time requirement of the cell measurement of the first carrier is based on a period 
Regarding claim 5, Aoyama in view of Siomina discloses the method of claim 1, Aoyoma does not disclose however Siomina further discloses comprising transmitting, to the electronic device, information related to the time requirement of the cell identification of the first carrier (see [0070], time requirement of both carriers).
	It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Axmon with that of Siomina. Doing so would conform to well-known standards in the art of invention.
Regarding claims 6 & 13, Aoyama in view of Siomina discloses the method of claim 1 and base station of claim 8. Aoyama does not specifically disclose however Siomina disclsoes wherein the result of the measurement on the cell includes at least one of Reference Signal Receiving Power (RSRP) and Reference Signal Receiving Quality (RSRQ) of the cell (see RSRP and RSRQ [0084]);
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Aoyama with that of Siomina. Doing so would conform to well-known standards in the art of invention.
Regarding claims 7 & 14, Aoyama in view of Siomina discloses the method of claim 1 and base station of claim 8, wherein a time length of the time requirement of the cell identification of the first carrier is based on a period of Discontinuous Reception (DRX), if the DRX is configured (see DRX [0011]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643